Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species “V”, including Figs. 12-14, in the reply filed on 07/26/2022 is acknowledged.  The traversal is on the ground(s) that “some species are neither independent nor distinct. For example, Species V and Species VII both include Figs. 12-14, and Species I includes most of the figures included in Species II. Accordingly, those species cannot be independent or distinct.” This is not found persuasive because the applicant introduces different variations to the cell structure in the specification that requires a different field of search; searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, and the prior art applicable to one invention would not likely be applicable to another invention. For instant, in paragraphs [0037]-[0038] of the specification, it is stated “each of FIG. 4 and FIG. 5 is an enlarged view of the region A of FIG. 3B according to some embodiments of the present inventive concept. Referring to FIGS. 4 and 5, a gate insulator 15 may be disposed between the first channel region 14_P and the first portion 18_1 of the common gate layer 18 to electrically isolate the first channel region 14_P and the common gate layer 18. In some embodiments, a lower surface of the first channel region 14_P may overlap and/or contact the first bottom source/drain region 12_P, as illustrated in FIG. 4. In some embodiments, the lower surface of the first channel region 14_P may be connected to the substrate 100 through a protruding portion 100P of the substrate 100, and the first bottom source/drain region 12_P may be on a side surface of the protruding portion 100P of the substrate 100 as illustrated in FIG. 5”. Another instance, in paragraphs [0016]-[0018], [0067], the specification says “FIG. 12 is a circuit diagram of a 2-input NAND gate according to some embodiments of the present inventive concept. FIG. 13 is a layout of the 2-input NAND gate of FIG. 12 according to some embodiments of the present inventive concept. FIG. 14 is a cross-sectional view taken along the line Y4-Y4′ of FIG. 13 according to some embodiments of the present inventive concept. FIG. 15 is a circuit diagram of a 2-input NOR according to some embodiments of the present inventive concept…The 2-input NOR shown in FIG. 15 is the same as the 2-input NAND gate shown in FIG. 12 except voltages (e.g., VDD and VSS) applied to the second P-type VFET and the first and second N-type VFETs, and it will be understood that the 2-input NOR may have layouts and cross-sections the same as or similar to those shown in FIGS. 13 and 14.” The above species are different in having “position for lower surface of the first channel region 14_P”, “width for third portion 18_3 of the common gat layer 18” and/or “configuration/layout for P-type VFETs and N-type VFETs”. “If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse... Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.” 
Furthermore, claims 3, 7, 13-14 and 20 have been withdrawn from further consideration as they describe features such as “gate via”, “gate wire” and “output wire” that are not shown or described for the elected species V.
The requirement is still deemed proper and is therefore made FINAL.

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Pub. No. US 2017/0317211 A1).
	Regarding claim 1, Kim discloses a standard cell comprising: a first vertical field effect transistor (VFET1) comprising a first channel region and having a first conductivity type; and a second VFET2 comprising a second channel region and having a second conductivity type that is different from the first conductivity type, wherein each of the first channel region and the second channel region extends longitudinally in a first horizontal direction, and the first channel region is spaced apart from the second channel region in a second horizontal direction that is perpendicular to the first horizontal direction (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]).
	Regarding claim 2, Kim discloses the standard cell of Claim 1 further comprising: a common gate layer 150 comprising a first portion that is a first gate electrode of the first VFET, a second portion that is a second gate electrode of the second VFET, and a third portion that continuously extends from the first portion of the common gate layer to the second portion of the common gate layer; and a gate contact 190 that contacts the third portion of the common gate layer (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]).
	Regarding claim 4, Kim discloses the standard cell of Claim 1, wherein the first VFET further comprises a first bottom source/drain region 120A in a substrate, and the second VFET further comprises a second bottom source/drain region 120B in the substrate, and wherein the standard cell further comprises: a first bottom contact 170A contacting the first bottom source/drain region and extending parallel to the first channel region, wherein the first bottom contact is electrically connected to a drain voltage or a source voltage; and a second bottom contact 170B contacting the second bottom source/drain region and extending parallel to the second channel region (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]). (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]).
	Regarding claim 5, Kim discloses the standard cell of Claim 4, wherein each of the first bottom contact and the second bottom contact extends longitudinally in the first horizontal direction (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]).
	Regarding claim 6, Kim discloses the standard cell of Claim 1, wherein the first VFET further comprises a first bottom source/drain region in a substrate and a first top source/drain region 160A on the first channel region 140A, wherein the first bottom source/drain region, the first channel region, and the first top source/drain region are sequentially stacked on the substrate, and wherein the second VFET further comprises a second bottom source/drain region in the substrate and a second top source/drain region 160B on the second channel region 140B, wherein the second bottom source/drain region, the second channel region, and the second top source/drain region are sequentially stacked on the substrate (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]).
	Regarding claims 8-9 and 16, Kim discloses the standard cell of Claim 1 further comprising a third VFET (Paragraph [0018] of Kim says “…the plurality of device structures may be arranged in an array and/or in a two-dimensional pattern”, therefore it is inherent to the invention of Kim to have the third VFET or multiple VFETs in the array.) comprising a third channel region and having the first conductivity type, wherein the third channel region extends longitudinally in the second horizontal direction, further comprising a first bottom source/drain region in a substrate, wherein the first channel region and the third channel region are electrically connected to the first bottom source/drain region (Kim: Figs. 1-2, 18 and paragraph [0018]).
	Regarding claim 12, Kim discloses a standard cell comprising: a first vertical field effect transistor (VFET1) comprising a first bottom source/drain region in a substrate, a first channel region and a first top source/drain region sequentially stacked on the first bottom source/drain region in a vertical direction, wherein the first top source/drain region has a first conductivity type; a second VFET2 comprising a second bottom source/drain region in the substrate, a second channel region and a second top source/drain region sequentially stacked on the second bottom source/drain region in the vertical direction, wherein the second top source/drain region has a second conductivity type that is different from the first conductivity type; a common gate layer comprising a first portion that is on a side surface of the first channel region and is a first gate electrode of the first VFET and a second portion that is on a side surface of the second channel region and is a second gate electrode of the second VFET; and a gate contact that is between the first channel region and the second channel region and contacts the common gate layer, wherein each of the first channel region and the second channel region extends longitudinally in a first horizontal direction, and the gate contact is spaced apart from the first channel region in a second horizontal direction that is perpendicular to the first horizontal direction (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]).
	Regarding claim 15, Kim discloses the standard cell of Claim 12 further comprising: a first bottom contact 170A contacting the first bottom source/drain region and extending parallel to the first channel region, wherein the first bottom contact is electrically connected to a drain voltage or a source voltage; and a second bottom contact contacting the second bottom source/drain region and extending parallel to the second channel region, wherein each of the first bottom contact and the second bottom contact extends longitudinally in the first horizontal direction (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]). (Kim: Figs. 1-2, 18 and paragraphs [0020]-[0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Masuoka et al. (Pub. No. US 2016/0329899 A1), herein Masuoka.
	Regarding claims 10-11 and 17-19, Kim does not specifically show the standard cell of Claim 1, wherein the first channel region comprises two first channel regions that are spaced apart from each other in the second horizontal direction, wherein each of the two first channel regions extends longitudinally in the first horizontal direction.
	However, in the same field of endeavor, Masuoka teaches a vertically arranged semiconductor devices, in which the first channel region comprises two first channel regions that are spaced apart from each other in the second horizontal direction, wherein each of the two first channel regions extends longitudinally in the first horizontal direction, and the second channel region is spaced apart from the two first channel regions in the first horizontal direction (Masuoka: Fig. 6 and paragraphs [0156]-[0172]). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the structure of Kim by incorporating the teachings of Masuoka to deliver standard cells with efficient circuit connections and minimized area for the arrangement of the transistors (Masuoka: paragraph [0137]). 
It is further noted that Patent US 11043564 B2 from the same assignee has similar features to the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 19, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813